Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 17/229033, filed on 04/13/2021. Claims 1-4 are still pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the landing-side engaging part… configured to be vertically moved to switch between…" in lines 6-7.  Whereas paragraph 0040 of the specification states “the landing-side engaging part to pivotally move to thereby switch between”. It is unclear whether this limitation in claim 1 is supposed to state “pivotally move”. If not, there does not appear to be support for “vertically moved” in the specification for this limitation. 
Claim 1 recites the limitation "the landing-side engaging part… configured to be vertically moved to switch between…" in lines 20-21.  Whereas paragraph 0053 of the specification states “the car-side engaging part to pivotally move…”. It is unclear whether this limitation in claim 1 is supposed to state “pivotally move”. If not, there does not appear to be support for “vertically moved” in the specification for this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1665338 to Kwon (henceforth referred to as Kwon). 
Regarding claims 1-4, Kwon discloses a door lock operation member for elevator door lock device for operating an elevator door lock device, the elevator door lock comprising an interlock and a car door lock, 
the interlock comprising: 
a landing-side base (i.e. Fig. 3, ref. 114) fixed at a position in a landing floor; 
a landing-side engaging part (i.e. Fig. 3, ref. 110) mounted to a landing door (i.e. Fig. 3, implied by ref. 122) and configured to be vertically moved to switch between an engaging state Fig. 3) in which the landing-side engaging part engages with the landing-side base from a door closing side and an engagement releasing state (i.e. Fig. 8) in which the landing-side engaging part is released from engagement with the landing side base; and 
a landing side operation part (i.e. Fig. 3, ref. 112) configured to move the landing side engaging part toward one side in a vertical direction upon pressing operation toward a door opening side of the landing door to release the landing side base and the landing side engaging part from engagement with each other, and to move the landing side engaging part toward the other side in the vertical direction upon releasing of the pressing operation to bring the landing side base and the landing side engaging part into engagement with each other, 
the car door lock comprising: 
a car-side base (i.e. Fig. 3, ref. 20) fixed to a car (i.e. Fig. 3)
a car-side engaging part (i.e. Fig. 2, ref. 40) mounted to a car door (i.e. Fig. 3, ref. 210, 220) and configured to be vertically moved to switch between a state of being engageable (i.e. Fig. 1) with a portion on a door closing side of the car-side base when the car door is in the movement in an opening direction and a state of being non-engaging (i.e. Fig. 2) with the portion on the door closing side of the car-side base when the car door is in the movement in a closing direction, 
the door lock operation member comprising: 
a lock operation part (i.e. Fig. 2, ref. 30) configured to be arranged on the door closing side of the car door at a position away from the landing-side operation part and to be arranged opposed to the landing-side operation part when the car door is in a closed state (i.e. Fig. 3), wherein the lock operation part is connected to the car-side engaging part and configured to move toward the door closing side and move upward upon pressing toward the door closing side, and move toward the opening side and move downward upon releasing the pressing operation toward the door closing side. 
Further comprising: a holding mechanism (i.e. Fig. 3, ref. 38) arranged on the door opening side of the car door at a position away (i.e. Fig. 3) from the landing side operation part and configured to be switched into a state of being held in (i.e. indirect ) contact with the landing-side operation part (i.e. Fig. 13), before the switching of the movement of the car door in the opening direction to the movement of the car door in the closing direction after the start of the movement of the car door in the opening direction.
Further comprising: a restriction structure (i.e. Fig. 9, ref. 14A, 14B) that restricts the lock operation part, which has moved toward the door closing side of the car door and upward, from moving toward the door closing side of the car door, wherein
the lock operation part comprises an elongated operation plate (i.e. Fig. 2, ref. 32) vertically extending and arranged with a plate surface of the operation plate facing the opening and closing direction of the car door, 
the restriction structure comprises a first support (i.e. Fig. 9, upper and lower ref. 14B) configured to support both ends in the vertical direction of the operation plate from the closing side, and a second support (i.e. Fig. 9, ref. 14A) configured to support a central portion in the vertical direction of the operation plate from the closing side, and 
the supporting positions at which the first support supports the both ends of the operation plate differ from the supporting position at which the second support supports the central portion of the operation plate relative to the inner and outer direction of the entrance of the car (i.e. Fig. 9, the position of ref. 14B and 14A are horizontally different relative to the entrance of the car). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KR 200482807 to Yeom teaches a car door interlock;
CN 104760871 to Deng et al teaches a car door interlock;
WO 2018/138896 to Ishitsuka et al teaches a car door interlock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654